PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,739,963
Issue Date: 3 Jun 2014
Application No. 13/372,045
Filing or 371(c) Date: 13 Feb 2012
Attorney Docket No.  B2096-701810 


:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.378(b) to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent, filed March 22, 2022.

The renewed petition pursuant to 37 C.F.R. § 1.378(b) is DISMISSED.

The application from which this patent issued matured into U.S. patent number 8,739,963 on June 3, 2014.  The grace period for paying the 3½-year maintenance fee provided in 37 C.F.R. 
§ 1.362(e) expired at midnight on June 3, 2018, with no payment received.  Accordingly, the patent expired on June 3, 2018 at midnight.  

A grantable petition pursuant to 37 C.F.R. § 1.378(b) must be accompanied by:

The required maintenance fee set forth in § 1.20(e) 
through (g);
	(2)  The petition fee as set forth in § 1.17(m); and,
	(3)  A statement that the delay in payment of the 
	     maintenance fee was unintentional. The Director may 
		require additional information where there is a 
		question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.378(b) was filed on September 29, 2021 along with the petition fee, the proper statement of unintentional delay, and an explanation regarding the extended period of delay.  Office records show the required maintenance fee was charged to Deposit Account number 50-2762 on March 8, 2022, and the original petition was dismissed via the mailing of a decision on March 14, 2022, which indicated requirements (1) and (2) have each been satisfied.  

With this renewed petition, 37 C.F.R. § 1.378(b)(3) remains unsatisfied. 

Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.  The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  In this instance, a petition under 37 C.F.R. § 1.378 was filed more than two years after the date of expiration for nonpayment of a maintenance fee. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

A timeline of the relevant events is as follows:

The owner of the patent at the time of issuance was a juristic entity named Therma-Flite, Inc. which filed for bankruptcy on July 8, 2016.1  It assigned this patent to a juristic entity named TF Assets Corp. on November 29, 2016.2

The 3½-year payment window opened on June 3, 2017, and the single employee of TF Assets Corp. was unaware of the need to pay the maintenance fee.”3

A juristic entity named BCR Environmental Inc. acquired this patent from TF Assets Corp. on June 30, 2020.4

Joshua Scott, an employee of BCR Environmental Inc. whose position within the company has not been revealed, first became aware of the expiration of this patent on March 24, 2021,5 in a manner that has not been revealed.

A consultant of BCR Environmental Inc. whose name and employer have not been revealed “started the process for requesting revival” of this patent on a date that has not been revealed.6

Joshua Scott informed Petitioner’s law firm of the expiration of this patent on May 13, 2021,7 and the original petition pursuant to 37 C.F.R. § 1.378(b) was filed 4.5 months later on September 29, 2021.

It is noted that USPTO assignment records show that on September 22, 2021, an assignment from TF Assets Corp. to BCR Environmental Corporation8 was executed.  The relationship between BCR Environmental Corporation and BCR Environmental Inc. (emphases added) is not clear.

Petitioner’s argument has been given careful consideration, and has been deemed to be unpersuasive.  

First, if an employee of BCR Environmental Inc. first became aware of the expiration of this patent on March 24, 2021, it is not clear why more than half a year was permitted to pass before the original petition pursuant to 37 C.F.R. § 1.378(b) was filed.  

Similarly, it is not clear why 4.5 months were permitted to pass between when Joshua Scott informed Petitioner’s law firm of the expiration of this patent and the filing of the original petition pursuant to 37 C.F.R. § 1.378(b).

Second, the name of the assignee in both the original and this renewed petition does not match the name that was submitted to the USPTO for recordation.  The relationship between BCR Environmental Corporation (the name of the assignee on the assignment document) and BCR Environmental Inc. (the name of the assignee in both the original and renewed petitions) must be revealed.

Statements from employees of TF Assets Corp., BCR Environmental Corporation, and BCR Environmental Inc. are not required: it would be sufficient for Petitioner to expressly state that he has spoken with the employees of these juristic entities, provide their names and an explanation of how each fits into this story, and that they have confirmed the facts of which he lacks firsthand knowledge.

Any request for reconsideration of this decision must be filed within TWO MONTHS of the mailing date of this decision.    Extensions of time under 37 C.F.R. § 1.136(a) are permitted.  

The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.378(b)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.  

Patentee is reminded the 7½-year maintenance fee is due no later than June 3, 2022.

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail9, hand-delivery10, or facsimile11.  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.

The general phone number for the Office of Petitions which should be used for status requests is (571) 272-3282.  Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  Inquiries pertaining to the submission of maintenance fees should be directed to the Maintenance Fee branch at 571-272-6500.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 Statement submitted with the original petition pursuant to 37 C.F.R. 
        § 1.378(b), page 1, paragraph (I)(2).
        2 Id. at page 1, paragraph (I)(3).
        3 Statement submitted with the renewed petition pursuant to 37 C.F.R. 
        § 1.378(b), page 2, paragraph (I)(6).
        4 Id. at page 2, paragraph (II)(1).
        5 Id. at page 2, paragraph (II)(2).
        6 Id. at page 2, paragraph (II)(3).
        7 Id. at page 2, paragraph (II)(4).
        8  See Reel/Frame number 057642/0394.
        9 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        10 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        11 (571) 273-8300: please note this is a central facsimile number.